Citation Nr: 1423327	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-31 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

Tinnitus is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Given the favorable disposition of the claim of service connection for tinnitus on appeal, which is not prejudicial to the Veteran, the Board need not discuss VA's compliance with the VCAA. The favorable disposition regarding the service connection claim in the decision below has resulted in a full grant of the benefits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Analysis of Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran claims that he has tinnitus as a result of his exposure to acoustic trauma in service.  In statements in support of his claim, the Veteran noted that his he was exposed to noise from jet airplanes and weapons.  The Veteran's military occupational specialty was a weapons mechanic.  In a July 2009 statement, the Veteran said that he unloaded and loaded bombs onto F4 fighter planes; that he worked around jets eight hours a day while on the flight line; and that when he was stationed in Vietnam, he worked on the flight line on 12 hour shifts and his barracks was close by.  The Veteran indicated that tinnitus has been present since service.  
  
Service treatment records do not reflect findings of tinnitus.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

A report of a VA audiological examination dated in September 2009 reflects that the Veteran reported tinnitus.  The Veteran reported military noise exposure, including jet airplanes and weapons.  He reported that tinnitus was present since service.  The VA examiner opined that, as hearing loss was not present at discharge, and there is no evidence to substantiate presence of tinnitus at or near time of service, 38 years after discharge, the issue could not be resolved without resort to mere speculation.

Although tinnitus was not documented in service, the Veteran is competent to state that he experiences tinnitus, as tinnitus is a disorder is capable of lay observation.   See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran's credible with regard to his report that he experienced tinnitus in service and has continued to have tinnitus symptoms since service.  

The record demonstrates acoustic trauma in service.  Given the competent and credible lay evidence of tinnitus during service and since, the Board finds the evidence of record is at least in equipoise.  Accordingly, resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


